Case 6:20-cv-00725-ADA Document 54-2 Filed 08/25/21 Page 1 of 2




        Exhibit B
7/6/2020                     Case 6:20-cv-00725-ADA Document      54-2 Search
                                                     Travis CAD - Property FiledResults
                                                                                 08/25/21 Page 2 of 2

  Travis CAD                                                                                                                                 Property Search Map Search



       Property Search Results > 1 - 11 of 11 for Year 2020                                                                               Export Results         New Search

 Click the "Details" or "Map" link to view more informa on about the property or click the checkbox next to each property and click "View Selected on Map" to view the
                                                                      proper es on a single map.

                                                               Property Address                     Legal Descrip on

      Property ID Geographic ID            Type       Property Address              Owner Name                 DBA Name         Appraised Value
                                                    14231 TANDEM BLVD HEWLETT                                  HEWLETT
                                                    AUSTIN, TX 78728  PACKARD                                  PACKARD
      388457            001130000020       Personal                                                                                         N/A       View Details
                                                                      ENTERPRISE                               ENTERPRISE
                                                                      COMPANY                                  CO
                                                      4616 HOWARD LN TX            HEWLETT
                                                                                                               HEWLETT-
                                                      78728                        PACKARD
      705934            001130000130       Personal                                                            PACKARD                     $660       View Details
                                                                                   ENTERPRISE
                                                                                                               COMPANY
                                                                                   COMPANY
                                                      3301 HIBBETTS RD             HEWLETT                     HEWLETT
                                                      AUSTIN, TX 78725             PACKARD                     PACKARD
      750093            001130000080       Personal                                                                                         N/A       View Details
                                                                                   ENTERPRISE                  ENTERPRISE
                                                                                   COMPANY                     COMPANY
                                                    14219 TANDEM BLVD HEWLETT
                                                                                                               HEWLETT
                                                    AUSTIN, TX 78728  PACKARD
      750149            001130000010       Personal                                                            PACKARD CO -                 N/A       View Details
                                                                      ENTERPRISE
                                                                                                               MDSE
                                                                      COMPANY
                                                    14231 TANDEM BLVD HEWLETT                                  HEWLETT
                                                    TX 78728          PACKARD                                  PACKARD
      874555            001130000030       Personal                                                                                         N/A       View Details
                                                                      ENTERPRISE                               ENTERPRISE
                                                                      COMPANY                                  CO
                                                      12515 RESEARCH               HEWLETT                     HEWLETT
                                                      BLVD TX                      PACKARD                     PACKARD
      874556            001130000040       Personal                                                                                     $437,552      View Details
                                                                                   ENTERPRISE                  ENTERPRISE
                                                                                   COMPANY                     CO
                                                    3301 ED BLUESTEIN              HEWLETT                     HEWLETT
                                                    BLVD AUSTIN, TX                PACKARD                     PACKARD
      874557            001130000050       Personal                                                                                         N/A       View Details
                                                    78721                          ENTERPRISE                  ENTERPRISE
                                                                                   COMPANY                     CO
                                                    11550                          HEWLETT                     HEWLETT
                                                    STONEHOLLOW DR                 PACKARD                     PACKARD
      874558            001130000060       Personal                                                                                         N/A       View Details
                                                    TX 78758                       ENTERPRISE                  ENTERPRISE
                                                                                   COMPANY                     CO
                                                      3302 HIBBETTS RD TX HEWLETT                              HEWLETT
                                                      78725               PACKARD                              PACKARD
      889825            001130000100       Personal                                                                                         N/A       View Details
                                                                          ENTERPRISE                           ENTERPRISE
                                                                          COMPANY                              COMPANY
                                                      MERRILLTOWN DR TX HEWLETT
                                                      78728             PACKARD
      905529            0272181702         Real                                                                                         $252,816      View Details      View Map
                                                                        ENTERPRISE
                                                                        COMPANY
                                                      3301 ED BLUESTEIN                           HEWLETT
                                                                                   HP ENTERPRISES
      783965            0207260301         Real       BLVD TX 78721                               PACKARD                            $55,372,355      View Details      View Map
                                                                                   SERVICES LLC
                                                                                                  DATA CENTER
                                                                                                                                                                        Page: 1



                                                          Ques ons Please Call (512) 834-9317
                                                             This site requires cookies to be enabled in your browser se ngs.



 Website version: 1.2.2.30                                     Database last updated on: 7/6/2020 12:02 AM                                         © N. Harris Computer Corpora on



propaccess.traviscad.org/clientdb/SearchResults.aspx                                                                                                                            1/1
